


110 HR 246 IH: Methamphetamine and Identity Theft

U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 246
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2007
			Mr. Reichert introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To conduct a study evaluating whether there are
		  correlations between the commission of methamphetamine crimes and identity
		  theft crimes.
	
	
		1.Short titleThis Act may be cited as the
			 Methamphetamine and Identity Theft
			 Study Act of 2007.
		2.Study
			(a)In
			 generalThe Attorney General
			 shall conduct a study evaluating whether there is a connection between the
			 commission of crimes involving methamphetamine and the commission of identity
			 theft crimes.
			(b)ContentsThe study conducted under this section
			 shall—
				(1)include—
					(A)a statistical analysis of whether there is
			 a correlation between methamphetamine crimes and identity theft crimes;
			 and
					(B)if the Attorney General finds a high degree
			 of statistical correlation under subparagraph (A), findings regarding the
			 reason for this correlation;
					(2)evaluate the advisability of imposing a
			 sentencing enhancement—
					(A)if a person commits both a methamphetamine
			 crime and an identity theft crime; and
					(B)if a person is part of a conspiracy to
			 commit methamphetamine and identity theft crimes;
					(3)evaluate the advisability of establishing a
			 password-protected electronic clearinghouse within the Department of Justice
			 for Federal, State, and local law enforcement agencies to—
					(A)share information on crimes involving both
			 methamphetamine and the commission of identity theft;
					(B)create a better understanding of the
			 correlation between these crimes; and
					(C)share best practices; and
					(4)evaluate whether individuals who use
			 methamphetamine are more likely to commit certain kinds of identity theft
			 crimes, such as through the use of mail, than others committing identity theft
			 crimes.
				3.Report
			(a)In
			 generalNot later than 18
			 months after the date of the enactment of this Act, the Attorney General shall
			 submit a report to Congress describing the findings of the study conducted
			 under section 2.
			(b)ContentsThe report shall detail the findings of the
			 study and recommend any enhancements to criminal penalties or other specific
			 amendments to law, if any, that the Attorney General believes are necessary or
			 advisable.
			
